DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed November 15, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The affidavit under 37 CFR 1.132 filed November 15, 2021 is insufficient to overcome the rejection of claims 30, 32, 37 and 40 – 43 based upon Zuardi et al. (J PyschoPharm, 2009) in view of Kottayil et al. (US 2006/0160888) and Robson et al. (WO 2009/013506) as set forth in the last Office action because: the contents of the affidavit/declaration cannot be given evidentiary weight and even if the formalities for giving the contents evidentiary weight are met, the statements about a composition in a reference that is not being applied to reject the claims not being the same as in the instant application is not germane to rejections of record.
MPEP 716.04(II) relates to the formal requirements of an affidavit or declaration. No indication that that was made in writing under oath before a notary public, 
Even if the formal matter identified above are corrected, the contents of the affidavit/declaration are insufficient to overcome the rejections of record. The rejections are not based on the Zuardi articles from 1993 published in Journal of Psychopharmacology but rather on a Zuardi article from 2009 published in Journal of Psychopharmacology. That the compositions of Zuardi-1993 are not the same as those of the PCT/BR2016/050231, which is listed in the priority claim of the instant application and BR112018005423-2, which is not, does not patentably distinguish the instant claims over the applied prior art of Zuardi-2009, Kottayil et al. and Robson et al. 
Note that the prior art rejection uses 2009 as the date for the Zuardi primary reference as this is date indicated on the face of the article. Through research it appears that the article was published online in 2008 which may be why Applicants refer to this article as “Zuardi 2008” throughout the remarks. For additional clarity, the obviousness .

Specification

The amendment filed April 12, 2021 was previously objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The amendment to the specification filed November 15, 2021 has not been entered as the claim amendments have not been properly formatted. While the change to made in ¶ [0037] was properly formatted, no indications of the information added or deleted information was given for the amendments to ¶¶ [0046] and [0055]. As the proposed specification amendment has not been entered, the specification remains objected to for the reasons of record set forth in the Office Action mailed May 14, 2021.
Applicant is required to cancel the new matter in a properly formatted amendment to the specification in the reply to this Office Action.

Pages 6 and 7 of the remarks filed reference changes to ¶ [0005] but no such changes were indicated in the response filed. The arguments do not establish why the person of ordinary skill in the art would assume that the error was present in the name portion and not the abbreviation in ¶ [0005] when the same abbreviation was used with two different chemical names in the specification. ¶ [0005] as originally filed lists tetrahydrocannabivarin (THCV), tetrahydrocannabinoline (THC-A), tetrahydrocannabinoline (THCV-A), tetrahydrocannabinoline acid (THCV-A)” while ¶ [0029] discloses “tetrahydrocannabivarin (THCV), tetrahydrocannabivarin acid (THCV-A)”. The deletion of compound(s) that were part of the scope of the disclosure as originally filed can also constitute new matter as such changes alter the scope of the disclosure from that which was originally filed.
When as in the instant case the nonprovisional application is filed in a language other than English, 37 CFR 1.52(d) requires submission a statement that the translation is accurate. Statements in subsequently filed remarks as to an error in such a translation are insufficient to allow for such a change since the accuracy of the translation was attested to.
	
Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 37 and 40 – 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The newly added language at the end of the claim 30 appears redundant in light of the aforementioned limitation since purity equal to or greater than 99.4% by weight of the composition and the total impurity of the same ingredient is equal to or less than 0.6% are two ways of stating the same limitation. The inclusion of both limitations can make it unclear if they are referring to different aspects of the compositions or and should have been worded differently to reflect that.
Please clarify.

Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 30, 32, 37 and 40 – 43 were rejected under 35 U.S.C. 103 as being unpatentable over Zuardi et al. (J PyschoPharm, 2009) in view of Kottayil et al. (US 2006/0160888) and Robson et al. (WO 2009/013506). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 14, 2021 and those set forth herein.
As to amended claim 30 and new claim 43, the CBD powder used in Zuardi et al. was 99.9% pure (p 980, col 2, ¶ 2) and therefore the limitation on the CBD of claim 43 is met. There is no evidence of record that corn oil or the excipients in the prior art contain the impurities such as THC that can be present in CBD, so the use of this material will result in a final composition whose overall CBD purity is ≥ 99.4% or the total impurity of the CBD is ≤ 0.6% (both % based on the weight of the total composition).
The amendment to claim 32 amending the process by which the composition is prepared has not been shown to result in a different and non-obvious compared to that prepared by the method of the applied prior art.
Applicants traverse this rejection on the grounds that the composition described in the present application is novel and inventive as it mainly provides a higher solubilization of CBD than the prior art formulations with improved bioavailability. The present formulation that consists of the 3 recited ingredients surprisingly presents itself as a stable and effective formulation and avoid the use of alcohols to solubilize CBD. The composition of the invention enable high concentrations of CBD that is stable and 
combination thereof” (emphasis added), allowing for “an excipient” to be more than one ingredient. Alcohols such as ethanol act as preservatives (e.g., US 9,051,367, col 39, ln 42 – 44) so alcohol containing formulations fall within the scope of the instant claims. The instant claims do not require that the level of purity/impurity not change over time and formulations that when manufactured meet the purity limitations but in which impurities form over time such that the claim limits are exceeded are not excluded from the scope of the instant claims as there are no time or stability limitations present in any of the pending claims. Based on the dose to be administered, the person of ordinary skill in the art would routinely optimize the concentration of the active agent in the composition that is administered so that the required dose is administered in a reasonable size dosage form. As explained previously, claim 32 is a product by process claim and the patentability of such claims based on the product produced. If the claimed product that results is the same as or obvious from a product of the prior art, the claim is unpatentable. That a reference such as Kottayil uses a higher temperature when dissolving the dronabinol is sesame oil than the temperature range in claim 32 is, without additional evidence, insufficient to patentably distinguish the instant claims. Note that while temperatures of 90°C are used during the preparation, they are used to dissolve the material and then cooled to room temperature (e.g., ¶ [0158]) and the exposure to such temperatures lasts for minutes, not hours or days. The liquid of Kottayil is intended for capsules, but Robson et al. discloses that such liquid 
Applicants state that they believe Zuardi 1993 (J Pyschopharmacol, 7(S1) 82-88, 2991; hereinafter Zuardi 1993) is the closest art to the procedure and in which 100 mg/mL of CBD was dissolves in corn oil after 300 mg of material was obtained. New experimental results compare the present invention to Zuardi 1993 in which the CBD does not have a purity greater than 99.4%, does not include BHA, and various stability tests shows higher concentration of degraded products and concentrations above 100 mg/ml achieved an oral liquid composition. Pages 17 – 27 relate the tests performed and the results of the tests.
These arguments are unpersuasive. Arguments without factual support are mere allegations and are not found persuasive. Therefore, none of the experimental test results in the remarks have been given evidentiary weight since they are only presented in the remarks and have not been submitted in an evidentiary form such as a properly executed affidavit or declaration. The pictures appear in the record in grayscale and it is not clear if the drawings were submitted in color and therefore might have been clearer. The details that are attempted to be shown cannot be readily discerned in the remarks in the file wrapper for this application. While the claimed invention may be compared with prior art that is closer than that applied by the Examiner (see MPEP 716.02(e)), it is not clear why Zuardi 1993 is considered by Applicants to be closer prior art than the applied Zuardi reference. Additional explanation as to why Zuardi 1993 is considered 
Applicants also states options available the person skilled in the art at the time of filing were the use of ethanol or other solvents and heating above 80°C but these 
These arguments are unpersuasive. As to the alleged new technical problems generated by Robson, the mere presence of additional components does not necessarily result in toxicity; even if the additional of ethanol did lower the pH, no particular pH value for the composition is required and the claims contain no limitations as to the amount of impurities present over time. The standard for obviousness is not that the FDA would approve a composition for use in all patients but what would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention. Even if the FDA limits the amounts of ethanol in pediatric formulations, the instant claims are drawn to a composition and there is not even an intended use of administration to such a patient population. That the claimed preparation is industrially feasible is not a requirement for patentability. As to the alleged 
Beginning at the bottom of page 29 of the remarks, various documents are briefly discussed by Applicants. Dubrow et al. (J Food Comp Anal, 2021), Gurley et al. (J Diet supplements, 2020) and Liebling et al. (Cannabis and Cannabinoid Research X(X), 2020) are described as stating that the content of CBD listed on the label of various products does not match the actual content in the product. However, such information is not germane to the present claims and rejections that do not require that the labeled amount match that of the formulation provided. Gilman et al. (JAMA Network Open, 2021), Golombek et al. (Toxics, 2020) and Lachenmeier et al. (see citation at bottom of p 32) relate to the conversion of CBD into various impurities, some of which are known and others that are unknown. Mazzetti et al. (Sci Rep, 2020) looked at the relationship of the CBD content to the stated label and how CBD concentration changed over 30 days but stability, either in response to light or temperature over periods of times such as 1 month are not required by the instant claims. The last paragraph on p 35 also references Gaoni 1966 about the conversion of CBD into other cannabinoids including 
It does not appear that the information on p 34 onward come from any of the aforementioned references, but a lack of citations to where the information reported in the remarks can be found in the references complicates that determination. Reference is made to “EMA, 2019” and “EMA, 2021” but it does not appear that such references were submitted with the response. That ethanol is added to solubilize 100 mg CBD in apparently 1 mL of sesame oil (see p 34 of remarks) and that consumption could be above the upper limit for children under 6 years of age (p 35) does not establish the non-obviousness of the instantly claimed compositions that do not exclude ethanol and in light of the applied prior art and that the compositions can be prepared with any intended patient population, not just a pediatric patient population. 
The top of page 40 of the remarks filed November 15, 2021 requests analysis of “the Auxiliary Claim Set I and/or the dependent claims of the main claim set”. There is only one set of claims under examination at any given time, and how the previous rejection still reads on the amended independent claim has been set forth above. A complete examination of all the pending claims have previously been set forth. Claims 
Page 41 onward presents a discussion of the “technical problem resolved to be considered”. The table bridging p 40 – 41 does not present information that patentably distinguishes the instant claims as the “technical problem resolved to be considered’ are mainly not germane to the claims as currently presented (e.g., due to a lack of required stability over time) and that “industrial applicability” is not considered when evaluating the obviousness of the instant claims. The table bridging p 43 – 44 is that same as on p 27 which was addressed above. 
The remarks conclude by stating that the high stability, avoid or reduce substantially the formation of degradation products and interconversion of CBD to THC would not be simultaneously in light of the technical difficulties experienced by the person skilled in the art. The present invention clearly overcomes a bias or technical barrier and is novel and inventive over the prior art.
These arguments are unpersuasive. The Examiner was unable to locate any information reporting on the stability of preparations falling within the scope of the instant invention over time. The specification as filed contains prophetic examples and the tables such as para [0058] onward provide “acceptable limits to ensure identity, quality and purity of the formulation object of this patent” but no actual data for analysis of compositions was located in the Examiner. It appears that these would be the standards used to evaluate a prepared formulation and that the disclosure as originally filed does not contain data from samples, such as those falling inside and outside the .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618